DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 19, 2021.
Claims 1, 5, 11, 12, 17, 25, 27-30, and 34 are allowable. Claims 35 and 38-41, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on February 22, 2021, is hereby withdrawn and claims 35 and 38-41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 5, 11, 12, 17, 25, 27-30, 34-35, and 38-41 are currently pending wherein claims 1, 5, 11, 12, 17, 25, and 27-10 read on a refractive index matched 

Allowable Subject Matter
Claims 1, 5, 11, 12, 17, 25, 27-30, 34-35, and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Willner et al (US 2016/0113846) and Cappelle et al (EP 2121436).

Summary of claim 1:
A refractive index-matched photo-curable composition, comprising:
a photo-curable resin; and
a refractive index-matched additive,
wherein a ratio of a refractive index of the additive to a refractive index of the photo-curable resin ranges from about 0.8:1 to about 1.2:1; and
wherein the refractive index-matched additive is perlite and has a median particles size (d50) ranging from about 1 µm to about 100 µm.

Willner teaches a curable dental material (abstract) that contains a resin (0060), a particular filler (reading on an additive) (0061).  Willner teaches the refractive index of the resin to be 1.45 to 1.55 (0121) and the refractive index of the filler to be 1.55 to 1.64 (0123) reading on the ratio of the refractive index of the additive to the refractive index However, Willner does not teach or fairly suggest the claimed refractive index-matched photo-curable composition wherein the additive is perlite and wherein the median particle size of the perilite is about 1 µm to about 100 µm.


Cappelle teaches a curable composition (0001) that contains a resin composition and at least one transparent filler material (0007) wherein the refractive index to the composition and the refractive index of the filler is within 0.005 of one another (0030).  However, Cappelle does not teach or fairly suggest the claimed refractive index-matched photo-curable composition wherein the additive is perlite and wherein the median particle size of the perilite is about 1 µm to about 100 µm.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763